Name: Commission Implementing Regulation (EU) 2019/924 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 6.6.2019 EN Official Journal of the European Union L 148/10 COMMISSION IMPLEMENTING REGULATION (EU) 2019/924 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article (so-called optical fibre box with connectors) of cylindrical shape measuring approximately 140 mm in diameter and 400 mm in height. The weight of the article is approximately 2,5 kg. The article is made mainly of plastics with some small elements (brackets and screws) made of metal. The base of the article is provided with four cable entry points. When the article is fully assembled, the base is fixed to the cylindrical plastic covering of the article by a detachable round clasp. Inside, there is a splice tray made of plastics, attached to the base of the article. This tray contains specific grooves to align optical fibres/optical cables and it is equipped with connectors. The article as a whole is intended for the preservation of optical fibres/optical cables and may be used in different kinds of networks. (*1) See images. 8536 70 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 7 to Chapter 85 and by the wording of CN codes 8536 and 8536 70 00 . Classification under CN code 8536 90 10 is excluded since that code covers connections and contact elements for wire and cables, i.e. electrical apparatus for making electrical connections. The article in question is a box with connectors for optical fibres, optical fibre bundles or optical cables and does not possess any electrical connections. The article has the characteristics of connectors for optical fibres, opticle fibre bundles or optical cables which simply mechanically align optical fibres end to end in a digital line system (see also the Harmonized System Explanatory Notes to heading 8536 , part IV). Given its characteristics, the article is therefore to be classified under CN code 8536 70 00 as connectors for optical fibres, optical fibre bundles or cables. (*1) Images are purely for information.